Citation Nr: 1242420	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic eye disability manifested by vision loss.

2. Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hearing loss.
  
4.  Entitlement to service connection for a nerve disability of the feet, claimed as peripheral neuropathy of the bilateral feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

The issues of entitlement to service connection for sinusitis, bilateral hearing loss and nerve disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that a chronic eye disability manifested by vision loss to include refractive error was not present in-service, was otherwise related to military service or that refractive errors of the eyes were subjected to a superimposed disease or injury which created additional disability. 

CONCLUSION OF LAW

A chronic eye disability manifested by vision loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a letter dated in July 2009 satisfied the duty to notify provisions prior to the October 2009 AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for vision loss.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, lay statements and a transcript of the April 2012 Board hearing.  

The Board acknowledges that the Veteran was not provided with a VA examination with respect to his service connection claim for vision loss.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is evidence of a current diagnosis of refractive error and presbyopia, which are considered defects and not disabilities under VA regulations.  There is no evidence that the Veteran had vision loss in service or was diagnosed or treated with these defects in service or any indication that such defects may have been subjected to a superimposed disease or injury, which created additional disability.  Thus, the Veteran has not presented sufficient evidence to trigger VA's duty to provide an examination with respect to his service connection claim for vision loss. 

 The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained with respect to his service connection claim for vision loss.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for vision loss in July 2009.  He contends that his vision loss is due to working on the flight line while in service.  The Veteran specifically asserts that the vision loss was the result of lifting, noise and fumes he was exposed to on the flight line. 

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In assessing whether the Veteran is entitled to service connection for a chronic eye disability manifested by vision loss, the evidence of record must show that the Veteran currently has the claimed disorder.  VA treatment records dated in August 2009 shows that the Veteran was diagnosed with refractive error.  Furthermore, a VA active problem list includes a diagnosis of presbyopia.  Thus, competent medical evidence shows that the Veteran has a current vision disorder. 

The Board notes that the Veteran's symptoms of vision loss are diagnosed as refractive error and presbyopia.  For purposes of entitlement to benefits, refractive errors of the eyes, which includes presbyopia, are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2012); VA ADJUDICATION PROCEDURE MANUAL (M21-1MR), PART III, Subpart iv, Ch. 4, Section B, para. 10.d.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations do not contemplate service connection for refractive error of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The Board finds that service connection is not warranted for refractive errors of the eyes to include presbyopia due to a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90.  After a careful review of the record, the Board finds that the Veteran was not treated for or diagnosed with any eye disorders during active military service.  The Veteran's separation examination dated in December 1979 reveals that the Veteran's eyes were not abnormal, distant and near vision were 20/20 in both eyes and he had a normal field of vision.  In addition, the Veteran reported in the December 1979 report of medical history that he did not have or ever have eye trouble.  Accordingly, there is no evidence of decreased vision in service.  Furthermore, the claims file does not show any competent evidence that any injury or disease during military service resulted in a superimposed disease or injury resulting in additional vision loss. 

The Board recognizes that the Veteran contends that his vision loss is related to loading equipment on jet planes on the flight line during military service.  See March 2010 notice of disagreement and July 2010 substantive appeal.  Lay assertions regarding medical matters such as an opinion whether a disability is related to an event in service has no probative value because lay persons are not competent to offer medical opinions that require special medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove that there was an injury in service that resulted in a superimposed disease or injury causing additional vision loss. 

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran's vision loss is due to refractive error and the defect was not subjected to a superimposed disease or injury, which created additional disability.  Accordingly, the Board concludes that entitlement to service connection for vision loss is not warranted.


ORDER

Entitlement to service connection for a chronic eye disability manifested by vision loss is denied. 


REMAND

After a review of the record, the Board finds that a remand is necessary for further evidentiary development for the remaining issues on appeal.

The Board observes that the Veteran was not provided with a VA examination for his service connection claims for bilateral hearing loss, sinusitis and nerve disability of the feet.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's hearing loss claim, VA treatment records show that he is being treated for sensorineural hearing loss.  The Veteran testified that he started noticing hearing loss after discharge from service, but he was treated for hearing loss and/or ear problems while in the service.  He also contends that his hearing loss is related to loud noise exposure while working on the flight line in service.  The Veteran's DD Form 214 shows that the Veteran's military occupational specialty was aircraft life support specialist indicating that he was exposed to loud noise during service.  Furthermore, there is evidence that the Veteran sought treatment for ear pain in service.  Accordingly, the Board finds that a VA examination is necessary to adequately evaluate the Veteran's bilateral hearing loss claim.   

Regarding, the Veteran's service connection claim for sinusitis, VA treatment records shows that the Veteran has a diagnosis of sinusitis and allergic rhinitis.  Service treatment records show that the Veteran sought treatment for headaches with sinus congestion in service and he reported that he has had frequent colds in the December 1979 report of medical history.  The Veteran testified in the April 2012 Board hearing that he first started having problems with sinusitis in service.  Thus, there is evidence that the Veteran's current sinusitis may be related to his military service.  In light of the foregoing, the Board concludes that the Veteran should be provided with a VA examination and opinion.

With respect to the Veteran's service connection claim for a nerve disability of the feet, claimed as neuropathy of both feet, the Board observes that the Veteran has a current diagnosis of peripheral neuropathy, peripheral sensory neuropathy and radiculopathy.  The Veteran's service treatment records show that the Veteran had entrapment of the small nerve at the first metatarsal head and he was diagnosed with Morton's neuroma of the first web space of the left foot.  He also testified that he sought treatment at the VA for "Morris neuroma" soon after discharge from service in 1981.  Hearing Transcript at 11 and 15.  The Veteran also contends that his nerve disability of the feet is related to his service-connected bilateral foot disorder.  Therefore, the Board finds that a VA examination and opinion with respect to his claim for a nerve disability of the feet is necessary to properly adjudicate the claim.

As noted above, the Veteran testified that he sought treatment for "Morris neuroma" at the Claremont VA Medical Center (VAMC) in Decatur, Georgia in 1981.  Hearing Transcript at 15.  These records are not associated with the claims file.  The Board finds that the RO/AMC should attempt to locate these records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board also finds that updated VA treatment records concerning the Veteran's hearing loss, nerve disorders and sinusitis at the Birmingham VAMC and Tuskegee VAMC shall be obtained as all VA treatment records are constructively part of the record before the Board even when they are not actually contained in the record.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's VA treatment records from the Atlanta VAMC in Decatur, Georgia for the year 1981.  Obtain and associate with the claims file any outstanding VA treatment records from the Tuskegee VAMC and Birmingham VAMC from May 2010 to the present.  

If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA must provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA audiological examination regarding the Veteran's bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any bilateral hearing loss found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military to include loud noise exposure and ear congestion.  The examiner should provide an explanation for all conclusions reached.  

3. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding the Veteran's sinusitis.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's sinusitis is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military to include any symptoms in service.  The examiner should provide an explanation for all conclusions reached.  

4. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding the Veteran's claim for a nerve disability of the feet, claimed as neuropathy.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following questions:

a. Whether the Veteran's peripheral neuropathy and any other nerve disorder of the feet found on examination (other than Morton's neuroma as that disorder is already service-connected) is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military to include the in-service diagnosis of Morton's neuroma.  The examiner should provide a complete rationale for all conclusions reached.  

b. If the answer to question (a) is negative, whether the Veteran's peripheral neuropathy or any other nerve disorder is at least as likely as not caused by or aggravated by (chronically worsened) the Veteran's service-connected bilateral hallux valgus with Morton's neuroma.

5. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for sinusitis, bilateral hearing loss and a nerve disability of the feet.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


